CASE INFORN|ATION

CR-14-588008-B THE STATE OF OHIO vs. NIlCHAEL E N|ENEF|ELD

Number:
Status:

Judge Name:
Next Event:
Arrested Date:

Arresting Agency:
Arresting Agency

Report:

Court of Appeals Case:

Number:

Name:

Status:

Date of Birth:
Race:

Sex:

Other Cases:
Co-Defendants:

Type Statute
2923.12.A

|ND|CT

(2)

2923.']2.A

(2)

|ND|CT2923.'16.B

END|CT

Bond Number
650476
650666

Case information

CR~14-588008-B
CASE CLOSED
JOSEPH D RUSSO
N/A

N/A

CLEVELAND POL|CE

N/A
NIA

Defendant |nformafion

12851896

M|CHAEL E lV|ENEF|ELD

DEFN LVJA|L

11/28/1992

BLACK

N|ALE

CR-16-605515-B. CR-12-568451-A
DASJUAN DE\V|ETRU|S SCRUGGS (Al

Charges

Description
CARRY|NG CONCEALED WEAPONS

CARRYENG CONCEALED WEAPONS

|MPROF’ERLY HANDL[NG FIREARNES |N A NEOTOR
VEH|CLE

Bond lnformation

Amount Type Date Set Date Posted
$.00 PERSONAL 08/02/2014 08/02!20?4
$5,000.00 PERSONAL 08/06!2014 08106/2014

Case Actions

Disposition
NOLLE

NOLLE

PLD GLTY- NIC - |ND @
P/T

Bondsmanl$urety Co.

EleBrr

 

 

Event Dafe
04101/2015
03124/2015
03/24/2015
01/20/2015
01/06/2015
01/06/201 5
12102/2014
1 2102/2014
1 1103/2014
1 1/03/2014
10/14}2014
1 0/14/2014
09/24/2014
09/24/2014
09/17)'2014
09/17)'20'|4
09/02/2014
09/02/2014
08/26/2014
08)'20/2014
08/1 3/2014
08!06/2014
08!06/2014
08/06/2014
08!02/2014
08!02/2014
08!02/2014
08/01/2014

Event

LEAV|NG JA|L

SENTENCED

JA|L

P.S.|. CPT

PLEA

REFERRED PROBAT|ON - PS|
PRETR|AL HELD
CONT|NUANCE
CONT|NUANCE

PRETR|AL HELD
CONT|NUANCE

PRETRlAL HELD
CONT|NUANCE

PRETR]AL HELD
CONT|NUANCE

PRETRIAL HELD

|ND|CTED |NFORN|AT|ON
|ND|CTED BY |NFORIV|AT{ON
CONTlNUANCE
CONTlNUANCE
CONTlNUANCE

BA|L

lN|TlAL APPEARANCE

JAll_

CPD EDC SET

BINDOVER ClF#C|144492AA
TRANSCR|PT F|LED
ARRESTED

Only the official court records available from the Cuyahoga County ClerE< of Cour'cs, available in person, should
be relied upon as accurate and current

For questions/comments please click here.

Copyright © 2018 PROWARE. A|l Rights Reserved. 1.1.186

 

CASE lNFORN|ATION

CR-14-588008-B THE STATE OF OHlO vs. Nl¥CHAEL E NiENEF|ELD

Docket lnforrnation

Proceeding

Date

04/02/2015 04/02!2015 N/A CS COURT COST ASSESSED |VlICHAEL E NIENEF|ELD BlLi_
AlVlOUNT 50 PA|D ANlOUNT 0 AN|OUNT DUE 50

04!02/2015 04/09/2015 N/A JE |T lS HEREBY ORDERED THAT GlA|\E lV| DE CAR|S, ESQ.,
HERETOFORE ASS|GNED AS COUNSEL FOR THE
DEFENDANT |N THIS CAUSE, BE ALLOWED $1,000.00 FOR _
SERV|CES 80 RENDERED. lT |S ORDERED THAT THE COURT
CERT|F\’ SAlD A|VIOUNT TO THE F|SCAL OFF|CER AND THE
COUNTY EXECUT|VE FOR ALLOVVANCE AND PAY|V|ENT.
1502341 04/02/2015 CPlVlKE 04102/2015 14:34:28

03/30/2015 03/30/2015 N/A CS REPARAT|ON FEE RC 2743.70 ; 2937.22 ; 2949.091

03/26/2015 03/26/2015 D RE ATTORNEY FEE BELL SUBM|TTED G|AN lVl. DE CARIS

03/25/2015 03/25/2015 N/A CS COURT REPORTER FEE

03/24/2015 03/30/2015 N/A JE DEFENDANT |N COURT. COUNSEL G|AN lVl DE CAR|S
PRESENT. COURT REPORTER l\/|AUREEN POVINELL|
PRESENT. ON A FORl\/lER DAY OF COURT THE DEFENDANT
PLEAD GU|LTY TO llVlPROPERLY HANDL|NG F|REARNIS |N A
MOTOR VEH|CLE 2923.16 B F4 WETH FORFEITURE
SPEC|F}CAT|ON(S) (2941.1417) AS CHARGED |N COUNT(S) 4
OF THE |NFOR|VlAT|ON. COUNT(S) 2, 3 WAS/WERE NOLLED.
DEFENDANT TO FORFE|T TO THE STATE: 12 UNCLE M|KE
HOLSTER, 1 BLACK FACE lVlASK, 27 |\llAGAZINES1 1 BLACK
HAVVK HOLSTER 8le 5 AND Al\/fl\/|UN|T|ON, BLACK GLOCK
lVlODEL 26 9lVl|Vl SEl\/ll AUTO|VEAT|C PESTOL SERIAL # H§-li-l968,
1 BLACK H|GH POlNT QNEN! SElVl| AUTON|AT|C P|STOL NIODEL
C-9 SER|AL #1221378. DEFENDANT ADDRESSES THE
COURT. THE COURT CONS!DERED ALL REQUlRED FACTORS
OF THE LAW. THE COURT F|NDS THAT PR|SON |S
CONSISTENT W|TH THE PURPOSE OF R. C. 2929,11. THE
COURT |lVlPOSES A PR|SON SENTENCE AT THE LORA|N
CORRECT|ONAL |NST|TUT|ON OF 6 |VlONTH(S). DEFENDANT
EL|GIBLE FOR JUD|ClAL RELEASE. POST RELEASE CONTROL
|S PART OF TH|S PR|SON SENTENCE FOR UP TO 3 YEARS
FOR THE ABOVE FELONY(S) UNDER R_C.2967.28.
DEFENDANT ADV|SED THAT EF/WHEN POST RELEASE
CONTROL SUPERV|S|ON lS |NIPOSED FOLLOW|NG H|S/HER
RELEASE FROl\/l PR|SON AND |F HE/SHE VIOLATES THAT
SUPERV|S|ON OR COND|T|ON OF POST RELEASE CONTROL
UNDER RC 2967.131(5), PAROLE BOARD MAY |NlPOSE A
PR|SON TERNI AS PART OF THE SENTENCE OF UP TO ONE-
HALF OF THE STATED PRlSON TERl\/l OR|G|NALLY |lVIPOSED
UPON THE OFFENDER. DEFENDANT TO RECE|VE JA|L T|N|E
CRED|T FOR 1 DAY(S), TO DATE. COSTS WA|VED
DEFENDANT REMANDED. Sl-EER|FF ORDERED TO
TRANSPORT DEFENDANT lVllCi-IAEL E MENEF|ELD, DOB:
11/28/1992, GENDER: IV|ALE, RACE: BLACK. 03/24/2015 CPKAO
03/24/2015 15;02:32

Fi|ing Date Side Type Description lmage

 

02."24/2015 02/27/2015

02."11)'2015 02/11/2015

02."04/2015 02/04/2015

01/07/2015 01/07/2015
01/06/2015 01/07/2015

N/A JE

N)'A JE

N/A JE

Ni'A CS
Ni'A JE

12/02/2014 12)'03/2014 N/A JE

11/03/2014 11/06/2014 N/A JE

10114/2014 10/16/2014 N/A JE

09/24/2014 09/291'2014 N/A JE

SENTENC|NG PREVEOUSLY SCHEDULED FOR 02/24/2015 AT
OQ:OOAl\/l lS RESCHEDULED FOR 03/24/2015 AT OQ:OOAl\/l. AT

THE REQUEST OF DEFENDANT. ORFG|NAL BOND

CONT|NUED. DEFENDANT ORDERED TO BE SCREENED FOR
EL|G|B|LITY BY CBCF PERSONNEL TO BE PLACED |N THE

JUDGE NANCY R. lVlCDONNELL CO|V|lVlUN|TY BASED
CORRECT|ONAL FACEL|TY CON|MUN|TY BASED

CORRECT|ONAL FACEL|T¥. 02/24/2015 CPKG1 02!24/2015

14:09:54

SENTENCING PREVEOUSLY SCHEDULED FOR 02/11/2015 AT
OQ:OOAM |S RESCHEDULED FOR 02/24!2015 AT OQ:OOANl. AT

THE REQUEST OF DEFENDANT. REASON FOR
CONT|NUANCE: SCHEDULING CONFL|CT 02/11!2015 CPNlBX
02/11/2015 14:20:33

SENTENC|NG PREV|OUSLY SET FOR 02/04/2015 AT 10:OOANl

|S RESET FOR 02/1 112015 AT 09:00AlVl. A'E` THE REQUEST OF
COURT. REASON FOR CONT|NUANCE: COURT UNAVA|LBLE.
02/04/2015 CPAJB 02)'04!2015 12:27;04

COURT REPORTER FEE

DEFENDANT |N COURT W|TH COUNSEL G|AN lVl DE CARJS.
PROSECUTING ATTORNEY(S) ASHLEY K|LBANE PRESENT.
COURT REPORTER PRESENT. DEFENDANT FULLY ADV|SED

|N OPEN COURT OF H|SJHER CONST|TUTIONAL RlGHTS AND
PENALT|ES. DEFENDANT ENTERS A PLEA TO THE

|NFORMAT|ON. DEFENDANT RETRACTS FORN|ER PLEA OF

NOT GU|LTY AND ENTERS A PE.EA OF GU|LTY TO

ll\/]PROPERLY HANDL|NG F|REAR|VIS lN A |VlOTOR VEH|CLE
2923_16 B F4 W|TH FORFE|TURE SPEC|F|CAT|ON(S)

(2941_1417) AS CHARGED |N COUNT(S) 4 OF THE

lNFORl\/lATlON. COUNT(S) 2, 3 |SIARE NOLLED. COURT

ACCEPTS DEFENDANT'S GU|LTY PLEA. DEFENDANT TO
FORl"-'E|T TO THE STATE: 12 UNCLE M|KE HOLSTER, 1 BLACK
FACE |VlASK, 27 MAGAZ|NES, 1 BLACK HAWK HOLSTER SlZE

5 AND A|V|l\llUN|TlONl BLACK GLOCK lVlODEL 26 QIVIlVl SE|V!|
AUTON|ATIC PlSTOl_ SER|AL # HHE-|QGB, 1 BLACK HlGH POlNT

QMM SElV|| AUTO|VlATEC P|STOL l\/IODEL C-Q SER|AL #1221378.
THE DEFENDANT lS REFERRED TO THE COUNTY

PROBATlON DEPARTIV|ENT FOR A PRE~SENTENCE
|NVEST[GAT|ON AND REPORT. THE DEFENDANT lS

REFERRED FOR TASC DRUGIALCOHOL ASSESSNIENT.

ORlG|NAi_ BOND CONT|NUED. SENTENCENG SET FOR

02/04/2015 AT 10:OO A|Vl. 01/06/2015 CPKAO 01/07/2015

15:03:52 7

PRETRIAL HELD 12/02/2014. PRETR|AL CONT|NUED TO

01/06/2015 AT 09:00 AlV| AT THE REQUEST OF DEFENDANT.
REASON FOR CONTENUANCE: PLEA NEGOT|ATlONS

12/02!2014 CPLD1 12/02/201414:15:23

PRETRIAL HELD 11103/2014. PRETR|AL CONT|NUED TO

12/02!2014 AT 09:00 AN| AT THE REQUEST OF DEFENDANT.
REASON FOR CONT|NUANCE: PLEA NEGOT|AT|ONS

11/03/2014 CPLD1 11/04/201414;36:56

PRETR|AL HELD 10/14/2014. PRETRlAL CONT|NUED TO

11/03/2014 AT 09:00 AlVl AT THE REQUEST OF DEFENDANT.
REASON FOR CONT|NUANCE: PLEA NEGOT|AT|ONS

10114/2014 CPLD1 10114/201413:15:26

PRETR|AL HELD 09/24!2014. PRETREAL CONTINUED TO
10/14[2014 AT 09100 Al\/l AT THE REQUEST OF DEFENDANT.

 

09/19/2014

09)'17/2014

09/08/2014
09/08/2014

09/08/2014

09/03/2014
09/02/2014

09/02/20'|4

09/02/2014

09/02/2014
09/02/2014

08/26/2014

08)'20/20‘|4

08[13/2014

08/11/2014

08/07/2014
08/07/2014

08/07/2014
08/06/2014

08106/2014

09/19!2014

09/22/2014

09[08/201 4
09/08/2014

09/08)'2014

09/03/20’|4
09/02/20’|4

09/'04/2014

09/02/2014

09."02/2014
09/02/2014

08/27/2014

08/20/2014

08/13/2014

081"11/2014

08/07/2014
08/07!'2014

08/07/'2014
08/06/2014

08/06/2014

P

NfA

N/A
D'l

NfA

N/A

N/A
N.¢'A

NIA

N/A

N/A

P'l

D'l
D'l

D'l
NIA

NfA

NlO

JE

IVIO
N|O

IV|O

CS
JE

JE

GP

GP
CR

JE

JE

JE

NT

IVIO
lVIO

lVlO
BN

JE

REASON FOR CONT|NUANCE: PLEA NEGOTIAT|ONS
09/24/20'|4 CPLD1 09)'24/2014 14:55:45

STATE‘S SUPPLE!V|ENTAL RESPONSE TO REQUEST FOR
D|SCOVERY UNDER RULE16, F|LED.

PRETR|AL HELD 09)'17/2014. PRETR!AL CONT|NUED TO
09/24/2014 AT 09200 AlVI AT THE REQUEST OF DEFENDANT.
REASON FOR CONTFNUANCEZ ON GOING DISCOVERY
09/17/2014 CPLD1 09117/20’|4 13222:58

STATE'S B|LL OF PART|CU LARS, F|LED.

STATE’S RESPONSE TO DEFENDANT'S REQUEST FOR
D|SCOVERY AND B|E_L OF PART|CULARS UNDER RULE 16,
F|LED .

STATE'S DE|VIAND FOR DlSCOVERY, F|LED.

COURT REPORTER FEE

WA|VER OF lNDlCTMENT WITH COUNSEE_, RECE|VED FOR
FlLlNG 09.¢'02:'2014.

PRETR|AL SET FOR 09/17/2014 AT 09200 AN|. AT THE
REQUEST OF DEFENDAN`E'. 09)'021'2014 CPLD1 09/02/2014
12220132

|NDICTED BY lNFORMAT|ON ON 09/02/2014 15153122
TR|AL BE|NG /~\RRA!GNED BY PROSECUTOR

lND|CTED |NFORlVlAT|ON ON 09/02/2014

EARLY cASE MANAGEMENT HELD 08126/2014. EARLY cASE
MANAGEMENT cominqu To 09102;2014 AT 09:00 Aivi AT
THE REQuEST oF DEFENDANT. REASON Fon
coNTiNuANcE: PLEA NEGOT:ATEONS 08/26/2014 cPLDi
08/26/2014 15:44:16

EARLY cASE MANAGEMENT HELD 03/20/2014. EARLY cASE
MANAGEMENT coNTiNuED To 08/26/2014 AT 10:30 AM AT
THE REouEST oF DEFENDANT. REASON FOR
coNTiNuANcE: oN come l:)isco\/ERY 08120/2014 cPLm
03/20/2014 12:27:31

EARLY cASE MANAGEMENT HELD 08/13/2014. EARLY cASE
MANAGEMENT cominqu To 03/20/2014 AT 09:00 AM AT
THE REQUEST oi= DEFENDANT. REASON FoR
coNTiNuANcE: oN come oreco\/ERY cans/2014 cPLDi
03/13/201413;03;12

STATE'S NOTicE oF REcEiPT OF DEMAND FoR Dieco\/ERY
FiLED

REQUEST FOR B|LL OF PART|CULARS, F|LED.

lVlOT|ON TO DISCI_OSE RULE 404(B) EV|DENCE PR|OR TO
TR|AL AND |VlElV|ORANDUl\/| lN SUPPORT, F|LED.
DEFENDANT'S DE|VlAND FOR DESCOVERY, F|LED.
$5,000.00 PERSONAL BOND POSTED ON 08/06!2014 BY
DEFENDANT. BOND NO. 650666

|N|T|AL APPEARANCE HELD 08/06/2014. DEFENDANT lN

COU RT FOR |N|TlAL AF’PEARANCE VlA V|DEO. DEFENDANT
DECLARED [ND|GENT. COURT ASSlGNED GlAN N| DE CAR|S

AS COUNSEL. BOND SE`E' AT 5,000.00 DOLLARS. BOND TYPEZ

PERSONAL. . JUDGE JOSEPH D RUSSO (332) ASS|GNED
(MANUALLY). COUNSEL SHOULD CONTACT THE ASS|STANT
COUNTY PROSECUTOR AT 216-443-7800 lMMED|ATELY
FOLLOWING TH|S HEAR|NG. EC|Vl STAND|NG ORDER: 1.
CASE lS ON FOR CONS|DERAT|ON OF EARLY CHARG|NG
AND DlSPOSlT|ON UNT|L 09/05!20’¥4. 2. ECN| HEARING SET

WUUWUWW

U

 

08/05/2014
08/05/2014
08!05/2014
08/05/2014
08/05/2014
08/02/2014
08.'02/2014
08/02/2014

08/02/20'|4
08/02/2014
08/02!2014
08/01/2014

08/05/2014
08/05/2014
08/05/20'|4
08/05!'2014
08/05/2014
08/02!'2014
08/02/2014
08/02/2014

08/02/2014
08/02/2014
08/02/2014
08)'02/2014

N/A
N/A
N!A
N."A
N/A
N/A
N/A
N/A

N/A
N/A
N/A
N/A

SF
SF
SF
SF
SF
SC
CS
GP

CR
CR
CR
CR

08/1 3/2014 @ 09:30 Aivi in couRTROOrvi 220 JusTicE
cENTER. ALL PARTiEs AND couNsEL sHALL BE PRESENT.
3. DEFT AND DEFT couNsEL sHALL EsTABLisH
coMMuNic/-\Tion As soon As PossiBLE BY PHONE oR iN
PERsoN. RETA|NED couNsEL sHALL F|LE NoricE oF
APPEARANCE FoRTvaiTH. 4. sTATE si-iALi_ PRoviDE oPEN
DlscovERY on PORTAL PuRsuANT To cani_ R_ 1a DEFT
couNsEL To oBTAlN AND EXcHANGE DiscovERY iN
coMPLlANcE vviTH cR. R. 16. 5. PRosEcuToR AND DEFT
couNsEL ARE ENcouRAGED To coNDucT PHONE
coNFERENcE oR lN PERsoN-NEEETING PRioR To AND iN
PREPARATiON FoR Eclvi To olscuss FAcTs oF THE cAsE
AND To DEciDE WHETHER DEFT mAY BE PLAcED lN A
olvERsioN PRocRAi\/i, cHAReED BY iNFoRMATioN, oR
HAvE cAsE PRESENTED To THE GRAND JuRY. s.
lNFoRMATioNs, WAivERs AND AccEPTANcEs To
DivERsioNARY PRoeRAl\ns sHALL BE F|LED BY THE sTATE
vviTH THE cLERK oF couRTs BY cares/2014 0R cAsE sHALL
BE alimoon FRor\/i Eccvl. 7. lN EVENT cAsE is NoT
REsoLvED iN Ecivi PRocEss, cAsE sH/-\LL BE RETURNED
To THE PRosEcuToR FOF< FuRTHER AcTioN. FA[LURE To
iNDicT oR oTHEvaisE REsoLvE BY 09/05/2014 MAY
REsui_T iN TERlvilN/-\TloN oF cHARGEs_

LEGAL REsEARcH

couRT sPEciAL PRoJEcTs FuND

calile sToPPERs

colviPuTER FEE

cLERK FEE

ii\iiTiAL APPEARANCE sET FOR came/2014 AT 01;45Pivi_
cLEvELAND iviuNl couRT cosT, cAsE 2014CRA021938
PERSONAL BOND sET AND PosTED, AiviouNT $.00 /ALso
HAs cAsE#2014TRcc40940 uNDER 4311.01;\4, 431.12 AND
431.14 (PERsoN/-\L BOND)

TRANschPT F|LED

smooan ciF#cli44492AA

ciF ENTERED

ARRESTED 08/01/2014

Only the official court records available from the Cuyahoga County C|erk of Courts, available in person, should
be relied upon as accurate and current.

For questions/comments please click here.

Copyright © 2018 PROWARE. All Rights Reserved. 1.1.186

 

cAsE iNFoRiviATloN

CR-14-588008-B THE STATE OF OHIO vS. NIECHAEL E NIENEFIELD

Genera| |nformation

Name: NllCHAEL E MENEF]ELD
Defendant |D: 12851896
Def Status: DEFN L\/JAlL
NIarita| Status: S
Birth City: OI-[
Birth State: N/A
Citizenship: NIA
Address |nformation
Address: 19321 iVllLAN DR|VE
Line 2: NfA

City, State, Zip:

Name
lVllCHAEL lVlENEF|El_D
lVllCHAEL lVlEREF|El_D

Race: BLACK
Height: 5'10

Sex: iVlALE
Weight: 160

Age: 25

Eyes: BROWN
DOB: 11/28/1992
Hair: N/A

lVlAPLE HE|GHTS, OH 44137-0000

A|ias information

DOB
11128/1992

Identifying Characteristics

Only the official court records available from the Cuyahoga County Cferk of Courts, available in person, should
be relied upon as accurate and current.

For questions/comments please click here.

Copyright © 2018 PROVVARE. A|l Rights Reserved. 1.1.186

 

